DETAILED ACTION
This non-final Office action is responsive to the application filed June 22nd, 2020. Claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/20 and 10/26/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 2 objected to because of the following informalities:  the claim recites "multiple non-profit non-profit" which is a typographical error that should recite "multiple non-profit".  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  the claim recites "cooperating non-profit non-profit" which is a typographical error that should recite "cooperating non-profit".  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  the claim recites, "personalized multi-non-profit venue non-profit venue experiences" which is a typographical error that should recite "personalized multi-non-profit venue experiences".  Appropriate correction is required.
Claim 17 objected to because of the following informalities:  the claim recites "tracking a use by a visitor" which is a typographical error that should recite "tracking use by a visitor".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Claims 10, 18, and 19 each recite the phrase “…applying a machine learning algorithm to analyze the metadata, the personalized interest data, and the preference data relating to the category of non- profit venue visitor”; “the machine learning system assembles a sequence or selection based at least in part on a personal route taken by the visitor through one or more site plans”; and “the machine learning system assembles a sequence or selection based in part on a selection made by the visitor at a non-profit 
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 18, and 19 each recite the phrase “…applying a machine learning algorithm to analyze the metadata, the personalized interest data, and the preference data relating to the category of non- profit venue visitor”; “the machine learning system 
Claim 9 recites the limitation "the prospective visitor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 recites the limitation "the machine learning system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does 
Step 1: Independent claims 1 (method) and dependent claims 2-9, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward a method for coordinating personalized experiences between cooperating non-profit venues, comprising: identifying a visitor to a current non-profit venue using an authentication system in a mobile application; displaying an interface of multimedia available in displays in site plans from a plurality of non-profit venues; accessing multimedia assets relating to the displays; accessing metadata to associate with the multimedia assets; collecting personalized interest data relating to a visitor to at least one of the non-profit non-profit venues, the personalized interest data including visitor- provided preference data, passively-collected visitor interaction data, and visitor route data; and providing a selection or sequence of non-profit venue location recommendations for the visitor that include recommendations and multimedia relating to another non-profit venue different from the current non-profit venue (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner 
In addition, dependent claims 2-9 further narrow the abstract idea and are directed to further defining the collection of personalized interest data using various capture devices and the generation of preference data. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “displaying an interface of multimedia available in displays in site plans from a plurality of non-profit venues; accessing multimedia assets relating to the displays; accessing metadata to associate with the multimedia assets; collecting personalized interest data relating to a visitor to at least one of the non-profit non-profit venues, the personalized interest data including visitor- provided preference data, passively-collected visitor interaction data, and visitor route data” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “an interface; an authentication system in a mobile application; wireless beacons; cameras; biometric sensors; a sensor network; a non-profit venue guide device” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). In addition, dependent claims 2-9 further narrow the abstract idea.
The claimed “an interface; an authentication system in a mobile application; wireless beacons; cameras; biometric sensors; a sensor network; a non-profit venue guide device” are recited so generically (no details whatsoever are provided other than 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-9 recite “an interface; an authentication system in a mobile application; a plurality of capture devices; wireless beacons; cameras; biometric sensors; a sensor network; a non-profit venue guide device”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0018 and 0108 and Figures 1, 8, 9b, 10, and 16. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “displaying an interface of multimedia available in displays in site plans from a plurality of non-profit venues; accessing 
In addition, claims 2-9 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 10-19
Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 10 (method) and dependent claims 11-19, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 10 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward creating content-oriented personalized multi-non-profit venue non- profit venue experiences, comprising: accessing a list of multimedia assets relating to exhibits from a plurality of non-profit venues; receiving metadata to associate with the multimedia assets; receiving personalized interest data for a visitor to at least one of the non- profit venues, the personalized interest data including visitor-provided preference data, passively-collected visitor interaction data, and visitor route data; receiving personalized interest data for a plurality of non-profit venue visitors relating to multiple non-profit venues for each visitor; analyze the metadata, the personalized interest data, and the preference data relating to the category of non- profit venue visitor; and generating a recommendation of a sequence of multimedia exhibits, wherein a first portion of the sequence relates to a first non-profit venue, and a second portion of the sequence relates to a second non-profit venue (Organizing Human Activity & Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are generating recommendations of a sequence of multimedia exhibit, which is commercial interactions specifically advertising. The Applicant’s claimed limitations are generating recommendations of multimedia exhibits related to a non-profit venue, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are analyzing the data of the non-profit venue visitor and generating recommendations of multimedia exhibits relating to non-profit venues, which are functions performed by the human mind in the form of judgement and evaluation. The Applicant’s claimed limitations are analyzing the data of the non-profit venue visitor and generating recommendations of multimedia exhibits related to a non-profit venue, which is directed towards the abstract idea of Mental Processes.
In addition, dependent claims 11-19 further narrow the abstract idea and are directed to further defining the collection of personalized interest data using various 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “accessing a list of multimedia assets relating to exhibits from a plurality of non-profit venues; receiving metadata to associate with the multimedia assets; receiving personalized interest data for a visitor to at least one of the non- profit venues, the personalized interest data including visitor-provided preference data, passively-collected visitor interaction data, and visitor route data; receiving personalized interest data for a plurality of non-profit venue visitors relating to multiple non-profit venues for each visitor; receiving preference data relating to a category of non-profit venue visitor; applying a machine learning algorithm” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a plurality of capture devices; a mobile application; a wireless beacon; a camera; a biometric sensor; a sensor network; a non-profit venue display; a non-profit venue guide device; machine learning system” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the 
The claimed “a plurality of capture devices; a mobile application; a wireless beacon; a camera; a biometric sensor; a sensor network; a non-profit venue display; a non-profit venue guide device; machine learning system” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 10-19 recite “a plurality of capture devices; a mobile application; a wireless beacon; a camera; a biometric sensor; a sensor network; a non-profit venue display; a non-profit venue guide device; machine learning system”; however, these elements merely facilitate the claimed 
In addition, claims 11-19 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (U.S 2015/0177006 A1) in view of Lehtiniemi (U.S 2014/0019867 A1).
Claim 1
Regarding Claim 1, Schulz discloses the following:
A method for coordinating personalized experiences between cooperating non-profit venues, comprising [see at least Paragraph 0063 for reference to the application being directed to a process by a server for reducing crowd congestion at venue locations; Figure 3 and related text regarding the method for reducing crowd congestion at venue locations] 
identifying a visitor to a current non-profit venue using an authentication system in a mobile application [see at least Paragraph 0016 for reference to the user utilizing 
displaying an interface of multimedia available in displays in site plans from a plurality of non-profit venues
accessing multimedia assets relating to the displays [see at least Paragraph 0027 for reference to map application being configured to display a list of locations to visit in a specific order, a list of directions to the locations, and/or a graphical overlay on the map of venue location displaying a route to visit one or more locations at venue location; Paragraph 0027 for reference to map application displaying information received from wireless beacons such as audio/visual/audiovisual content for venue location including descriptions of the locations, videos for the location, interactive games, etc.; Figure 2A and related text regarding the venue server including crowd information (e.g., data corresponding to a venue and users at the venue)]
accessing metadata to associate with the multimedia assets [see at least Paragraph 0029 for reference to the map application displaying the number of users at each location at venue location having one or more wireless beacons; Paragraph 0053 for reference to the map determination application displaying in addition to the map of a venue: distance between beacons/locations in a venue, required time to view on the location in venue, cost to view a location, and/or other information corresponding to locations in a venue; Paragraph 0054 for reference to locations A – location E showing the amount of users who have checked-in as well as the total number of users in the venue; Figure 2A and related text regarding the venue server including crowd information (e.g., data corresponding to a venue and users at the venue)] 
collecting personalized interest data relating to a visitor to at least one of the non-profit non-profit venues, the personalized interest data including visitor- provided preference data, passively-collected visitor interaction data, and visitor route data [see at least Paragraph 0013 for reference to the user transmitting preferences for locations to visit and the venue server accounting for those preferences when determining the travel route; Paragraph 0024 for reference to the check-in application receiving travel routes, user traffic/travel patterns, prerecorded information about a location, and/or other information corresponding to locations within venue location (e.g., venue attractions) and corresponding to wireless beacons; Paragraph 0047 for reference to map determination application receiving user preferences corresponding to places the user would like to visit; Paragraph 0047 for reference to user preferences being determined from user input including purchased tickets to show in the venue location, ages and/or interests of user and/or other users with user (e.g., family members ages and interests), or other preference information] 
providing a selection or sequence of non-profit venue location recommendations for the visitor [see at least Paragraph 0024 for reference to the travel route being transmitter to the user based on a distance from user to one or more locations, based on a user history of visited attractions (e.g. tracking user through a GPS or other mapping function of user device, tracking check-in to each of wireless beacons, a transaction/purchase history of user, etc.), or may be generally transmitted to user based on crowd congestion rates for the locations at venue location; Paragraph 0040 for reference to the venue server being maintained by one or more venue locations; Paragraph 0044 for reference to map determination application providing travel routes to user and/or other users to reduce crowd 
While Schulz discloses the limitations above, it does not disclose providing a selection or sequence of non-profit venue location recommendations for the visitor that include recommendations and multimedia relating to another non-profit venue different from the current non-profit venue.
However, Lehtiniemi discloses the following:
providing a selection or sequence of non-profit venue location recommendations for the visitor that include recommendations and multimedia relating to another non-profit venue different from the current non-profit venue [see at least Paragraph 0025 for reference to the system utilizing collected media items to provide various recommendations of media items, geographical locations, POIs, and the like to various users at and/or interested in the geographical location associated with the media items; Paragraph 0025 for reference to the actual venue being determined 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the venue location recommendation method of Schulz to include recommendations and multimedia relating to another non-profit venue of Lehtiniemi. Doing so would enable service providers and/or users to recommend, share, discover, and access such content in an efficient and effective manner, as stated by Lehtiniemi (Paragraph 0001). 
Claim 2
While the combination of Schulz and Lehtiniemi disclose the limitations above, regarding Claim 2, Schulz discloses the following:
the personalized interest data is collected from visits by the visitor to multiple non-profit non-profit venues using a plurality of capture devices [see at least Paragraph 0033 for reference to the user device including at least one communication module adapted to communicate with wireless beacons and/or venue server; Paragraph 
Claim 3
While the combination of Schulz and Lehtiniemi disclose the limitations above, regarding Claim 3, Schulz discloses the following:
the personalized interest data is collected using a mobile application [see at least Paragraph 0019 for reference to user device containing a check-in application, a map application, and other applications that correspond to processes and procedures of the present application; Paragraph 0024 for reference to Check-In application receiving information from venue server such as maps, travel routes, updates, user traffic/ travel patterns, prerecorded information about a location, and/or other information corresponding to locations within venue location; Paragraph 0028 for reference to map application allowing user to enter information for determining the travel route for venue location; Paragraph 0047 for reference to map determination application receiving user preferences corresponding to places the user would like to visit; Figure 1 and related text regarding item 112 ‘Check-In application’, item 120 ‘Map Application’, item 114 ‘Other applications’] 
Claim 4
While the combination of Schulz and Lehtiniemi disclose the limitations above, regarding Claim 4, Schulz discloses the following:
the personalized interest data is collected using wireless beacons [see at least Paragraph 0037 for reference to wireless beacons including applications for transmitting requests to establish connection between a user device and a server; Paragraph 0037 for reference to wireless beacons performing a “wake-up” process for check-in application of user device specific to that user; Paragraph 0038 for reference to wireless beacons passing user device identification to the venue server; Figure 1 and related text regarding item 132 ‘wireless beacons’] 
Claim 5
While the combination of Schulz and Lehtiniemi disclose the limitations above, Schulz does not disclose the personalized interest data is collected using cameras and wherein the personalized interest data is collected using biometric sensors.
Regarding Claim 5, Lehtiniemi discloses the following:
the personalized interest data is collected using cameras and wherein the personalized interest data is collected using biometric sensors [see at least Paragraph 0041 for reference to a user device (e.g., a mobile phone, a camera, a tablet, etc.) may detect and collect the Bluetooth device identifiers of various nearby devices about the time of capturing one or more media items and then associate the identifiers with the one or more captured images; Paragraph 0071 for reference to UEs being any type of mobile terminal including digital camera/camcorder; Paragraph 0076 for reference to the media, content and information associated with a POI and/or the user may be captured (e.g., via a sound recorder, a camera, a camcorder, etc.) or retrieved from a local or remote database; Paragraph 0131 for reference to sensors module including various 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the personalized interest data collection devices of Schulz to include the camera and biometric sensors of Lehtiniemi. Doing so would allow the data may be collected, processed, stored, and/or shared with one or more components and/or modules of the mobile terminal and/or with one or more entities external to the mobile terminal, as stated by Lehtiniemi (Paragraph 0131). 
Claim 6
While the combination of Schulz and Lehtiniemi disclose the limitations above, Schulz does not disclose the personalized interest data is collected using a sensor network.
Regarding Claim 6, Lehtiniemi discloses the following:
the personalized interest data is collected using a sensor network [see at least Paragraph 0041 for reference to various spatial and UE sensors and/or radio receivers such as Bluetooth may be utilized to identify one or more individuals present in one or more media items (e.g., a photo, a video, etc.) and/or nearby a certain location (e.g., in a park, at a restaurant, aboard a ship, etc.) where the one or more media items were captured/ created; Paragraph 0050 for reference to the UE including a location module/sensor that can determine the UE location (e.g., the user’s location); Paragraph 0071 for reference to the UEs including various sensors for collecting data associated with the user, a user’s environment, and/or with the UE, for example, the sensors may determine and/or capture audio, video, 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the personalized interest data collection devices of Schulz to include the sensor network of Lehtiniemi. Doing so would allow the data may be collected, processed, stored, and/or shared with one or more components and/or modules of the mobile terminal and/or with one or more entities external to the mobile terminal, as stated by Lehtiniemi (Paragraph 0131).
Claim 7
While the combination of Schulz and Lehtiniemi disclose the limitations above, regarding Claim 7, Schulz discloses the following:
the personalized interest data is collected by tracking visitor interaction with non-profit venue displays [see at least Paragraph 0025 for reference to the check-in application utilizing the communication module to pass information to the venue server including transaction/purchase histories corresponding to venue location (e.g., ticket purchases for shows at venue location, purchased fare for rides at venue location, etc.); Paragraph 0027 for reference to map application being configured to display a travel route for user corresponding to visits to locations (e.g., attractions, exhibits, etc.) in venue location; Paragraph 0028 for reference to map application receiving information from user input corresponding to purchased tickets for an attraction] 

While the combination of Schulz and Lehtiniemi disclose the limitations above, Schulz does not disclose the personalized interest data is collected by tracking visitor use of a non-profit venue guide device.
Regarding Claim 8, Lehtiniemi discloses the following:
the personalized interest data is collected by tracking visitor use of a non-profit venue guide device [see at least Paragraph 0024 for reference to the user having the capability to indicate various information about the media, for example, “I was there.” “I am there.” “I will be there, and the like, wherein the user may utilize a UE UI feature (e.g., a hardware button, a software button, a touch UI button, etc.), which may be integrated into a media viewing application (e.g., on a camera, on a television set, etc.) a web browser, and the like to provide the input; Paragraph 0046 for reference to the data collection module of the US determining and collecting data associated with the UEs; Figure 1 and related text regarding item 101a-101n ‘User Equipment (UE)’ which contains a ‘Data Collection Module’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the personalized interest data collection of Schulz to include the tracking visitor use of a non-profit venue guide device of Lehtiniemi. Doing so would allow the data may be collected, processed, stored, and/or shared with one or more components and/or modules of the mobile terminal and/or with one or more entities external to the mobile terminal, as stated by Lehtiniemi (Paragraph 0131).
Claim 9
While the combination of Schulz and Lehtiniemi disclose the limitations above, Schulz does not disclose the preference data for the prospective visitor is generated from visitor 
Regarding Claim 9, Lehtiniemi discloses the following:
the preference data for the prospective visitor is generated from visitor information collected from the visitor unrelated to the cooperating non-profit non-profit venues [see at least Paragraph 0056 for reference to the system determining the one or more other media items based, at least in part, on a physical proximity criterion, a temporal proximity criterion, a thematic proximity criterion, a metadata similarity criterion, or a combination thereof; Paragraph 0057 for reference to the service provider and/or the processing platform determines one or more other associations, for example, based on the metadata, venue of the media items and/or the other media item, the user profile, user preferences, and the like]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the venue location recommendation method of Schulz to include recommendations and multimedia relating to another non-profit venue of Lehtiniemi. Doing so would enable service providers and/or users to recommend, share, discover, and access such content in an efficient and effective manner, as stated by Lehtiniemi (Paragraph 0001).
Claim 10
Regarding Claim 10, Schulz discloses the following:
A method for creating content-oriented personalized multi-non-profit venue non- profit venue experiences, comprising [see at least Paragraph 0063 for reference to the application being directed to a process by a server for reducing crowd 
accessing a list of multimedia assets relating to exhibits from a plurality of non-profit venues [see at least Paragraph 0027 for reference to map application being configured to display a list of locations to visit in a specific order, a list of directions to the locations, and/or a graphical overlay on the map of venue location displaying a route to visit one or more locations at venue location; Paragraph 0027 for reference to map application displaying information received from wireless beacons such as audio/visual/audiovisual content for venue location including descriptions of the locations, videos for the location, interactive games, etc.; Figure 2A and related text regarding the venue server including crowd information (e.g., data corresponding to a venue and users at the venue)]
receiving metadata to associate with the multimedia assets
receiving personalized interest data for a visitor to at least one of the non- profit venues, the personalized interest data including visitor-provided preference data, passively-collected visitor interaction data, and visitor route data [see at least Paragraph 0013 for reference to the user transmitting preferences for locations to visit and the venue server accounting for those preferences when determining the travel route; Paragraph 0024 for reference to the check-in application receiving travel routes, user traffic/travel patterns, prerecorded information about a location, and/or other information corresponding to locations within venue location (e.g., venue attractions) and corresponding to wireless beacons; Paragraph 0047 for reference to map determination application receiving user preferences corresponding to places the user would like to visit; Paragraph 0047 for reference to user preferences being determined from user input including purchased tickets to show in the venue location, ages and/or interests of user and/or other users with user (e.g., family members ages and interests), or other preference information] 
receiving personalized interest data for a plurality of non-profit venue visitors relating to multiple non-profit venues for each visitor
receiving preference data relating to a category of non-profit venue visitor [see at least Paragraph 0047 for reference to user preferences being determined from user input including purchased tickets to show in the venue location, ages and/or interests of user and/or other users with user (e.g., family members ages and interests), or other preference information; Examiner notes ‘purchase history, ages, and interests’ as potential ‘categories’ of non-profit venue visitors] 
generating a recommendation of a sequence of multimedia exhibits, wherein a first portion of the sequence relates to a first non-profit venue [see at least Paragraph 0024 for reference to the travel route being transmitter to the user based on a distance from user to one or more locations, based on a user history of visited attractions (e.g. tracking user through a GPS or other mapping function of user device, tracking check-in to each of wireless beacons, a transaction/purchase history of user, etc.), or may be generally transmitted to user based on crowd congestion rates for the locations at venue location; Paragraph 0040 for reference to the venue server being maintained by one or more venue locations; Paragraph 0044 for reference to map determination application providing travel routes to user and/or other users to reduce crowd congestion throughout the venue location, in which the travel route includes a list of direction to each of wireless beacons, as well as a graphical overlay for a map on user device so user may view a graphical display of the travel route; Paragraph 0047 for reference to the map determination application utilizing user preferences to determine the travel route; Paragraph 0052 for reference to venue server corresponding to one or a plurality of venues where each venue may include a plurality of beacons spread throughout the venue so 
While Schulz discloses the limitations above, it does not disclose applying a machine learning algorithm to analyze the metadata, the personalized interest data, and the preference data relating to the category of non- profit venue visitor; or generating a recommendation of a sequence of multimedia exhibits, wherein a second portion of the sequence relates to a second non-profit venue.
However, Lehtinienmi discloses the following:
applying a machine learning algorithm to analyze the metadata, the personalized interest data, and the preference data relating to the category of non- profit venue visitor
generating a recommendation of a sequence of multimedia exhibits, wherein a first portion of the sequence relates to a first non-profit venue, and a second portion of the sequence relates to a second non-profit venue [see at least Paragraph 0025 for reference to the system utilizing collected media items to provide various recommendations of media items, geographical locations, POIs, and the like to various users at and/or interested in the geographical location associated with the media items; Paragraph 0025 for reference to the actual venue being determined from the media item and the system recommending one or more media items of the venue (e.g., published photos) and/or associated recommendations (e.g., nearby POIs) to the user; Paragraph 0030 for reference to an example in which a user location is determined as the Empire State Building and the system recommendations may suggest visiting the Madison Square Garden, the Empire State Building, and the Central Park locations in N.Y.; Paragraph 0036 for reference to the service provider determining current location information of a user (e.g., restaurant, a bar, etc.) and present one or more recommendations of different types of POIs: for example, a museum, a city park, a golf course, and the like] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the venue location recommendation method of Schulz to include recommendations and multimedia relating to another non-profit venue of Lehtiniemi. Doing so would enable service providers and/or users to recommend, share, discover, and access such content in an efficient and effective manner, as stated by Lehtiniemi (Paragraph 0001).

While the combination of Schulz and Lehtiniemi disclose the limitations above, regarding Claim 11, Schulz discloses the following:
the personalized interest data is collected from visits by visitors across multiple non-profit venues using a plurality of capture devices [see at least Paragraph 0033 for reference to the user device including at least one communication module adapted to communicate with wireless beacons and/or venue server; Paragraph 0040 for reference to venue server including one or more applications which may be configured to interact with user device and/or venue location to complete the check-in process for users and transmit information about users at locations throughout the venue; Figure 1 and related text regarding item 111 ‘user device’ which contains various applications shown in items 112, 114, and 120 and item 130 ‘venue location’ which contains item 132 ‘wireless beacons’]
Claim 12
While the combination of Schulz and Lehtiniemi disclose the limitations above, regarding Claim 12, Schulz discloses the following:
the personalized interest data is collected using a mobile application [see at least Paragraph 0019 for reference to user device containing a check-in application, a map application, and other applications that correspond to processes and procedures of the present application; Paragraph 0024 for reference to Check-In application receiving information from venue server such as maps, travel routes, updates, user traffic/ travel patterns, prerecorded information about a location, and/or other information corresponding to locations within venue location; Paragraph 0028 for reference to map application allowing user to enter information 
Claim 13
While the combination of Schulz and Lehtiniemi disclose the limitations above, regarding Claim 13, Schulz discloses the following:
the personalized interest data is collected using a wireless beacon [see at least Paragraph 0037 for reference to wireless beacons including applications for transmitting requests to establish connection between a user device and a server; Paragraph 0037 for reference to wireless beacons performing a “wake-up” process for check-in application of user device specific to that user; Paragraph 0038 for reference to wireless beacons passing user device identification to the venue server; Figure 1 and related text regarding item 132 ‘wireless beacons’] 
While Schulz discloses the limitations above, it does not disclose the personalized interest data is collected using a sensor network.
However, Lehtiniemi discloses the following:
the personalized interest data is collected using a sensor network [see at least Paragraph 0041 for reference to various spatial and UE sensors and/or radio receivers such as Bluetooth may be utilized to identify one or more individuals present in one or more media items (e.g., a photo, a video, etc.) and/or nearby a certain location (e.g., in a park, at a restaurant, aboard a ship, etc.) where the one or more media items were captured/ created; Paragraph 0050 for reference to the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the personalized interest data collection devices of Schulz to include the sensor network of Lehtiniemi. Doing so would allow the data may be collected, processed, stored, and/or shared with one or more components and/or modules of the mobile terminal and/or with one or more entities external to the mobile terminal, as stated by Lehtiniemi (Paragraph 0131).
Claim 14
While the combination of Schulz and Lehtiniemi disclose the limitations above, Schulz does not disclose the personalized interest data is collected using a camera.
Regarding Claim 14, Lehtiniemi discloses the following:
the personalized interest data is collected using a camera [see at least Paragraph 0041 for reference to a user device (e.g., a mobile phone, a camera, a tablet, etc.) may detect and collect the Bluetooth device identifiers of various nearby devices about the time of capturing one or more media items and then associate the identifiers with the one or more captured images; Paragraph 0071 for reference to UEs being any type of mobile terminal including digital camera/camcorder; Paragraph 0076 for reference to the media, content and information associated 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the personalized interest data collection devices of Schulz to include the camera and biometric sensors of Lehtiniemi. Doing so would allow the data may be collected, processed, stored, and/or shared with one or more components and/or modules of the mobile terminal and/or with one or more entities external to the mobile terminal, as stated by Lehtiniemi (Paragraph 0131).
Claim 15
While the combination of Schulz and Lehtiniemi disclose the limitations above, Schulz does not disclose the personalized interest data is collected using a biometric sensor.
Regarding Claim 15, Lehtiniemi discloses the following:
the personalized interest data is collected using a biometric sensor [see at least Paragraph 0131 for reference to sensors module including various sensors such as a biometric sensor for capturing various data associated with mobile terminal]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the personalized interest data collection devices of Schulz to include the biometric sensors of Lehtiniemi. Doing so would allow the data may be collected, processed, stored, and/or shared with one or more components and/or modules of the mobile terminal and/or with one or more entities external to the mobile terminal, as stated by Lehtiniemi (Paragraph 0131).
Claim 16
While the combination of Schulz and Lehtiniemi disclose the limitations above, regarding Claim 16, Schulz discloses the following:
the personalized interest data is collected by tracking a visitor interaction with a non-profit venue display [see at least Paragraph 0025 for reference to the check-in application utilizing the communication module to pass information to the venue server including transaction/purchase histories corresponding to venue location (e.g., ticket purchases for shows at venue location, purchased fare for rides at venue location, etc.); Paragraph 0027 for reference to map application being configured to display a travel route for user corresponding to visits to locations (e.g., attractions, exhibits, etc.) in venue location; Paragraph 0028 for reference to map application receiving information from user input corresponding to purchased tickets for an attraction]
Claim 17
While the combination of Schulz and Lehtiniemi disclose the limitations above, Schulz does not disclose the personalized interest data is collected by tracking visitor use of a non-profit venue guide device.
Regarding Claim 17, Lehtiniemi discloses the following:
the personalized interest data is collected by tracking a use by a visitor of a non-profit venue guide device [see at least Paragraph 0024 for reference to the user having the capability to indicate various information about the media, for example, “I was there.” “I am there.” “I will be there, and the like, wherein the user may utilize a UE UI feature (e.g., a hardware button, a software button, a touch UI button, etc.), which may be integrated into a media viewing application (e.g., on a camera, on a television set, etc.) a web browser, and the like to provide the input; Paragraph 0046 for reference to the data collection module of the US determining and 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the personalized interest data collection of Schulz to include the tracking visitor use of a non-profit venue guide device of Lehtiniemi. Doing so would allow the data may be collected, processed, stored, and/or shared with one or more components and/or modules of the mobile terminal and/or with one or more entities external to the mobile terminal, as stated by Lehtiniemi (Paragraph 0131).
Claim 18
While the combination of Schulz and Lehtiniemi disclose the limitations above, regarding Claim 18, Schulz discloses the following:
the machine learning system assembles a sequence or selection based at least in part on a personal route taken by the visitor through one or more site plans [see at least Paragraph 0013 for reference to the user choosing another location based on distance, preference and the travel route recalculating based on the deviation to the original travel route; Paragraph 0024 for reference to travel routes being transmitted to users based on a user history of visited attractions (e.g., tracking users through a GPS or other mapping function of user device, tracking check-in to each of wireless beacons, a transaction/purchase history of user, etc.); Paragraph 0058 for reference to map determination application changing, editing, or creating a different travel route based on user preferences, changes in users at location A-location E, and/or user traffic]

While the combination of Schulz and Lehtiniemi disclose the limitations above, regarding Claim 19, Schulz discloses the following:
the machine learning system assembles a sequence or selection based in part on a selection made by the visitor at a non-profit venue location [see at least Paragraph 0028 for reference to the map application allowing a user to enter information for determining the travel route for a venue by typing a name and/or identifier of the location, or selecting the objects, names, or arenas of a displayed map for the venue]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20040097242 A1
Hull et al.
Method and Apparatus for Providing Information About a Real-World Space
US 20110307478 A1
Pinckney et al.
GEOGRAPHICALLY LOCALIZED RECOMMENDATIONS IN A COMPUTING FACILITY

Chou et al.
GUIDE ROUTE GENERATION METHODS AND SYSTEMS



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683